Citation Nr: 1017517	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1992 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement to service connection for obstructive sleep 
apnea.  The appellant submitted a Notice of Disagreement with 
this determination in September 2006 and timely perfected her 
appeal in January 2007.

In October 2009, the appellant presented sworn testimony 
during a personal hearing in Waco, Texas, which was chaired 
by the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing has been associated with the appellant's 
claims file.  At the time of her Board hearing, the appellant 
submitted additional evidence, consisting of a lay statement.  
The appellant specifically waived agency of original 
jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2009).


FINDING OF FACT

The preponderance of the evidence supports a finding that the 
appellant currently suffers from obstructive sleep apnea that 
is the result of a disease or injury in service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellant's favor, 
the appellant's sleep apnea was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The claim of entitlement to service connection for 
obstructive sleep apnea has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  The Merits of the Claim

The appellant contends that she currently suffers from 
obstructive sleep apnea that is the result of a disease or 
injury during her time in active duty service.  The Board 
concurs.

Relevant Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Continuity of Symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2009); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his or her burden of 
providing a medical nexus.

Discussion

In essence, the appellant contends that her currently 
diagnosed obstructive sleep apnea is related to her active 
duty military service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the appellant currently 
suffers from moderately severe obstructive sleep apnea, as 
evidenced in the March 2007 C.M.H.C. treatment record.  
Accordingly, Hickson element (1), current disability, is 
satisfied.  Id.

With respect to Hickson element (2), in-service disease, the 
appellant contends that her sleep apnea originated between 
1992 and 2004, while in service.  See Travel Board Hearing 
Transcript, generally.  More specifically, the appellant 
reports that during service, she experienced significant 
trouble sleeping, snoring, daytime drowsiness, tiredness and 
weakness.  Id.  Additionally, the appellant submitted 
multiple statements from her former husband, who asserted 
that he noticed that the appellant stopped breathing many 
times during the night during her active duty period.  See 
Statements of D.A.S., 2007 & 2009.  [The Board notes in 
passing that though now divorced, the appellant and her 
husband were married during the appellant's active duty 
military service.]



The Board recognizes that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994); see also 38 C.F.R. § 
3.159(a)(2) (2009) [Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person].  Accordingly, the appellant is 
certainly competent to testify about her in-service 
experiences, to include whether she slept poorly.  Likewise, 
the appellant's former husband is competent to provide lay 
statements about his observations of the appellant's sleeping 
habits during their marriage.

Crucially, there is no evidence of record contrary to these 
observations.  The appellant's service treatment records also 
support her contentions, in that she repeatedly complained of 
poor sleep, weakness and tiredness.  See Service Treatment 
Records, generally.  Accordingly, the Board finds the 
contentions of the appellant and her former husband to be 
credible.

In light of this competent lay testimony, and the crucial 
absence of evidence to the contrary, the Board resolves all 
doubt in favor of the appellant and concludes that she 
experienced sleeping problems while in-service.  Hickson 
element (2) is therefore satisfied as well.  See Hickson, 
supra.

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
appellant's current obstructive sleep apnea and her military 
service, is essentially medical in nature.

The record contains no medical opinion linking the 
appellant's current obstructive sleep apnea with her in-
service sleep problems noted above.  However, after reviewing 
the file, the Board believes that service connection may be 
granted based on continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b) (2009), discussed above.

There is no medical evidence of record contradicting the 
appellant's assertion that her obesity and sleeping problems 
have persisted since her active duty service.  In fact, she 
sought treatment for her sleeping problems within one year of 
her discharge from active duty service in June 2004.  The 
medical evidence of record corroborates the appellant's 
statements.  In January 2005, the appellant was diagnosed 
with obstructive sleep apnea; in March 2005, she participated 
in a sleep study, which resulted in the diagnosis of 
moderately severe obstructive sleep apnea; in April 2005, the 
appellant was provided with a temporary C-PAP machine; and in 
August 2004, the appellant was provided a permanent C-PAP 
machine.

The statements of the appellant and her former husband also 
support this claim, as specified above.  The Board has no 
reason to doubt the appellant's assertions that she has 
experienced sleeping problems on a regular basis since 
leaving military service.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The record on appeal is clear.  The appellant suffered from 
difficulty sleeping during her time in service, sought 
treatment for this problem and was diagnosed with obstructive 
sleep apnea within one year of her discharge from service.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009).  

Based on the evidence of record, the Board agrees with the 
appellant and her representative that the benefit-of-the-
doubt rule is applicable in this case, and finds that 
continuity of symptomatology is established.  Accordingly, 
Hickson element (3), and therefore all elements, have been 
satisfied.  The benefit sought on appeal is allowed.





ORDER

Entitlement to service connection for obstructive sleep apnea 
is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


